Citation Nr: 1102143	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-29 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior 
to June 24, 2009, and a disability rating in excess of 50 percent 
since June 24, 2009, for chronic paranoid schizophrenia with 
secondary alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to April 1981.
This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) which increased the rating for 
schizophrenia from 10 to 30 percent disabling, effective August 
25, 2006.  

In an August 2009 rating decision, the RO assigned a 50 percent 
rating for schizophrenia, effective June 24, 2009.  However, as 
the assigned 50 percent rating is less than the maximum rating, 
and the Veteran has not expressed satisfaction with the 50 
percent rating for his schizophrenia, the issue of increased 
rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993). 

The Board additionally notes that the Veteran has asserted that 
he is not employable by reason of his service-connected 
schizophrenia.  The record indicates that the Veteran's total 
disability rating based on individual unemployability (TDIU) 
claim was denied in the currently appealed rating decision issued 
in September 2007, and that the Veteran did not initiate an 
appeal with respect to the denial of this claim.  The Veteran has 
since provided credible testimony that he is not employable by 
reason of his service-connected schizophrenia.  

In Rice v. Shinseki, the United States Court of Appeals for 
Veterans Claims (Court) recently held that a TDIU claim cannot be 
considered separate and apart from an increased rating claim.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the 
Court held that a TDIU claim is an attempt to obtain an 
appropriate rating for a service-connected disability.  The Court 
also found in Rice that when entitlement to a TDIU is raised 
during the adjudicatory process of the underlying disability, it 
is part of the claim for benefits for the underlying disability.   

However, as a result of the Board's decision herein to grant a 
100 percent schedular rating for the Veteran's service-connected 
schizophrenia, the issue of entitlement to TDIU due to service-
connected disability is moot.  A total rating based on individual 
unemployability due to service-connected disabilities is 
assignable only if the schedular rating is less than total.  38 
C.F.R. § 4.16 (2010).  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, at all 
periods during the course of the appeal, his chronic paranoid 
schizophrenia has resulted in total occupational and social 
impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for chronic 
paranoid schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9203 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's decision herein to grant a total (100 percent) 
disability rating for chronic paranoid schizophrenia constitutes a 
full grant of the benefits sought on appeal.  As such, no further 
action is necessary to comply with the VCAA and implementing 
regulations in this regard.

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2008); 38 C.F.R. § Part 4 (2010).  When rating a 
service-connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board will also consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).

Evaluation of a mental disorder requires consideration of the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  Evaluations will be assigned based 
on all evidence of record that bears on occupational and social 
impairment, rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  The extent 
of social impairment shall also be considered, but an evaluation 
may not be assigned based solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all 
service-connected mental health disabilities are rated pursuant 
to the General Rating Formula for Mental Disorders.  

Under Diagnostic Code 9203, a 30 percent disability rating is 
assigned for paranoid schizophrenia productive of occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for paranoid schizophrenia 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for paranoid schizophrenia 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for paranoid schizophrenia 
productive of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9203. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to 
constitute an exhaustive list but, rather, serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating for a mental disorder.  In addition 
to the symptoms listed in the rating schedule, VA must consider 
all symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-
43 (2002).  
The DSM-IV provides for a global assessment of functioning (GAF), 
which is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (quoting the DSM-IV).  The GAF score is not conclusive of 
the degree of impairment for VA purposes but, rather, must be 
considered together with all evidence of record.  See 38 C.F.R. § 
4.126.  As pertinent to this case, a GAF score of 41 to 50 
indicates that the examinee has serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or a 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31 to 
40 indicates that the examinee has some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., avoids friends, neglects family, and is unable to 
work).  See Quick Reference to the Diagnostic Criteria from DSM-
IV, 46-47 (1994).   

The record reveals that the Veteran has not taken medication or 
received mental health treatment for his schizophrenia since 1985 
and that this absence of treatment was the Veteran's choice.  VA 
clinical records dated August 2006 to March 2010 do not reveal 
any psychiatric treatment.  However, they do document the 
presence of ongoing auditory hallucinations as well as 
recommendations for mental health treatment, which the Veteran 
declined.

The Veteran has been afforded two VA examinations in connection 
with his claim, one in November 2006 and another in June 2009.  
These examination reports document chronic psychiatric symptoms, 
to include auditory hallucinations, suspiciousness, anxiety, 
tension, irritability, and decreased concentration.  These 
symptoms have been shown to substantially interfere with the 
Veteran's occupational and social functioning.

The Veteran's primary symptom is the presence of intrusive 
auditory hallucinations, which comment on his behavior and 
activity (usually in a critical manner) and give him directions 
for things to do, such as to go somewhere or to leave a certain 
place.  During the November 2006 examination, the Veteran was 
noted to be mildly psychotic due to the auditory hallucinations 
and feelings of suspiciousness and was assigned a GAF score of 
48, indicating serious impairment.  In June 2009, the Veteran 
reported that the auditory hallucinations had increased in 
severity and frequency; that the voice was louder and more 
intrusive; and that, at times, he felt that the voice was yelling 
at him, which gave him severe headaches.  The June 2009 examiner 
noted impairment of thought process and communication due to 
auditory hallucinations.  He assigned a GAF score of 40, noting 
impairment in reality testing with almost constant, loud, 
intrusive auditory hallucinations.

The Veteran reports that the only relief he obtains from the 
auditory hallucinations is through sleep and use of alcohol.  The 
Veteran has reported other coping mechanisms to try and diminish 
the intensity of the auditory hallucinations, to include 
exercising, wrapping his head in a pillow, and sticking Q-tips in 
his ears.  However, the June 2009 examiner noted that the Veteran 
was turning more to alcohol and increased sleep to cope with his 
symptoms.  The examiner diagnosed alcohol abuse secondary to 
untreated chronic paranoid schizophrenia.  The examiner noted 
that with the increased severity and frequency of auditory 
hallucinations, coping with symptoms was taking more and more 
time and preventing the Veteran from more constructive behaviors.

With respect to occupational functioning, the record reveals that 
the Veteran has worked part-time since April 2006 and has been 
been unemployed since June 2008.  The Veteran has reported that 
his irritability and suspiciousness have compromised his ability 
to work with other people in the office and perform to the best 
of his ability.  His symptoms interefere with his ability carry 
out job functions and stay on task, which has resulted in 
complaints of poor job performance from supervisors.  The Veteran 
has reported both being let go of jobs because of the auditory 
hallucinations interfering with his job performance and walking 
off of jobs at the instruction of the auditory hallucinations.  
VA examiners have noted significant impairment in occupational 
functioning due to the intrusiveness of the auditory 
hallucinations and their impact on the Veteran's ability to 
concentrate and perform his job functions.  Employer statements 
of record indicate multiple jobs in 2006 lasting no more than 3 
months duration, one of which he was terminated from due to 
sporadic attendance and frequent absences. 

A review of the record reveals little evidence in the way of 
social functioning.  The Veteran is not married and has reported 
only one marriage that lasted 9 months while the Veteran was in 
service.  He lives alone although he occasionally has a roommate 
to help pay the rent.  The Veteran has reported coming from a 
large family, but there is no indication that he has contact with 
any of his twelve siblings.  During the most recent VA 
examination, the Veteran reported having no children although the 
examiner noted the Veteran's chart to indicate that he had a son.    
There is no discussion of hobbies or participation in any social 
groups.  The extent of the Veteran's social functioning, based on 
his own reports, appears to be going to a bar daily to hang out 
with his friends, hear music, and drink alcohol.  However, the 
Veteran also reported that the music and alcohol help to drown 
out the auditory hallucinations.

Based on the evidence of record, the Board finds that the 
Veteran's disability picture throughout the pendency of this 
appeal is most accurately reflected by a 100 percent disability 
rating, as the evidence tends to suggest that the Veteran has 
total occupational and social impairment due to chronic paranoid 
schizophrenia, primarily manifested by severe intrusive auditory 
hallucinations.  Although no examiner has explicitly rendered the 
Veteran unemployable due to his paranoid schizophrenia, the 
record demonstrates that the Veteran is unable to obtain or 
maintain gainful employment due to auditory hallucinations that 
impair his thought process and communication and impact his 
ability to perform job functions, concentrate, and stay on task.  
The Board is cognizant that the Veteran has reported four or five 
friends with whom he talks to daily and that he further reported 
going to the bar daily to hang out with his friends, hear music, 
and drink alcohol.  However, it appears from the record that 
these "social" activities are, in fact, the Veteran's way of 
coping with his auditory hallucinations and serve less as an 
avenue for socializing than as a method of self-medicating.  This 
is supported by the diagnosis of alcohol abuse secondary to 
schizophrenia.  Additionally, while it is true that the June 2009 
examiner characterized the Veteran's impairment in terms of 
reduced reliability and productivity, suggesting more moderate 
impairment, the Board finds that the GAF score of 40 assigned by 
the same examiner, combined with the other evidence of record, is 
indicative of more serious impairment.  Similarly, although the 
November 2006 examiner found that the Veteran was fully competent 
to recognize reality and to function appropriately in society, 
the Board finds that the GAF score of 48 assigned by the same 
examiner, combined with the other evidence of record, is also 
indicative of more serious impairment.  

Accordingly, for the foregoing reasons, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that the 
criteria for a schedular rating of 100 percent for paranoid 
schizophrenia have been met at all times during the course of the 
appeal.


ORDER

A 100 percent disability rating for chronic paranoid 
schizophrenia is granted, subject to the laws and regulations 
governing the awards of monetary compensation.



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


